Hall, Presiding Judge.
Defendant appeals with a certificate from the overruling of his motion to suppress on the grounds of an illegal search and seizure. The stipulated facts are as follows: At 8:28 p.m. two officers were on a murder investigation in Savannah when they received a radio dispatch that a robbery had been committed in their area. The broadcast stated that one Alfred Jones had been beaten and robbed by two black youths. At approximately 8:45 p.m., the officers observed an automobile stopped in the middle of the street in the area with the motor running and its lights off. As the officers approached the automobile the lights came on and the vehicle moved off. The officers stopped the automobile and ordered the occupants to get out. After they got out, the door was open and the officers saw several loose shells and a billfold. The billfold contained Alfred Jones’ identification. The officers search the car and found keys that later turned out to be keys belonging to Alfred Jones. The arrest took place four or five blocks from the scene of the robbery.
The temporary detention was justified under the circumstances and the billfold was in plain view. Anderson v. State, 123 Ga. App. 57 (179 SE2d 286); Lofton v. State, 122 Ga. App. 727 (178 SE2d 693); Hood v. State, 229 Ga. 435 (192 SE2d 154); Williams v. State, 129 Ga. App. 103 (198 SE2d 683).
Submitted January 17, 1974.
Decided March 1, 1974.
Frank B. Zeigler, for appellant.

Judgment affirmed.


Been and Stolz, JJ., concur.